Citation Nr: 0904225	
Decision Date: 02/05/09    Archive Date: 02/13/09

DOCKET NO.  96-34 077	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUE

Entitlement to service connection for residuals of a fracture 
of the left tibia/fibula.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. W. Loeb


INTRODUCTION


The veteran had active military service from September 1953 
to July 1955.  

This case was remanded by the Board of Veterans' Appeals 
(Board) in September 2004 to the Department of Veterans 
Affairs (VA) Regional Office in Buffalo, New York (RO) via 
the Appeals Management Center (AMC) for additional 
development.  

Please note that this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008) based on the 
veteran's age.  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the AMC, in Washington, 
DC.  VA will notify the appellant if further action is 
required.


REMAND

In its September 2004 remand, the Board noted that this case 
had been remanded to the Board by the United States Court of 
Appeals for Veterans Claims (CAVC) in June 2004 pursuant to a 
Joint Motion for Remand. The basis of the remand was that the 
National Personnel Records Center (NPRC) did not supply 
requested records, due to the lack of proper identification 
of the veteran's unit and specific time frame for sick call 
and morning reports.  

Consequently, the Board remanded this case to the RO to 
attempt to obtain relevant sick call and morning reports, as 
well as pertinent hospital records, based on adequate 
information.  In April 2008, the RO requested a search of 
morning reports for Headquarters and Headquarters Company, 
16th Infantry from September 8, 1953 to November 30, 1953 and 
treatment records at a hospital in Hindenburg, Germany from 
December 1, 1953 to February 28, 1954.  In September 2008, 
the NPRC reported that no search was possible for the morning 
reports for Headquarters and Headquarters Company, 18th 
Infantry Regiment from September to February 1959, and there 
were no remarks located on incident-individual.  A subsequent 
supplemental statement of the case (SSOC) dated in October 
2008 denied the veteran's claim, noting the response from the 
Service Department that no additional searches could be made 
without additional information pertaining to time frame, 
location, or unit assignment that the veteran failed to 
provide.

The United States Court of Appeals for Veterans Claims has 
held that RO compliance with a remand is not discretionary, 
and that if the RO fails to comply with the terms of a 
remand, another remand for corrective action is required.  
Stegall v. West, 11 Vet. App. 268 (1998).  With respect to 
the notation in the SSOC that there was inadequate 
information on file, the Board notes that the NPRC does not 
appear to have attempted to obtain the correct records.  
Consequently, the Board finds that the RO did not adequately 
comply with the terms of the Board's September 2004 remand by 
obtaining the requested information or a statement that the 
information could not be obtained.  Id.  

There is evidence on file that some of the veteran's service 
treatment records may be missing because the veteran's record 
was fire related.  The law provides that there is a 
heightened obligation to assist a claimant in the development 
of his case, a heightened obligation to explain findings and 
conclusions and to consider carefully the benefit of the 
doubt rule in cases, such as in this situation, in which 
records are presumed to have been or were destroyed while the 
file was in the possession of the government.  O'Hare v. 
Derwinski, 1 Vet.App. 365, 367 (1991).

The veteran is advised that it is his responsibility to 
cooperate fully in the development of this claim.  While the 
VA is obligated to assist a claimant in the development of a 
claim, there is no duty on the VA to prove the claim.  If a 
claimant wishes assistance, he cannot passively wait for it 
in circumstances where he should have information that is 
essential in obtaining the putative evidence.  Wamhoff v. 
Brown, 8 Vet. App. 517 (1996); Wood v. Derwinski, 1 Vet. App. 
190, reconsidered, 1 Vet. App. 406 (1991).  Further, under 
the law, a claimant for VA benefits has the responsibility to 
present and support the claim.  38 U.S.C. § 5107(a).

Accordingly, the claim is again REMANDED to the RO/AMC for 
the following actions:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  Expedited 
handling is requested.)

1.  The RO/AMC should request that the 
veteran provide any additional 
information on his treatment during 
service for his left leg, to include as 
complete information as possible on the 
location and dates of treatment, as well 
as the unit to which he was assigned.  

2.  After the above, with any 
information obtained by the veteran, the 
RO/AMC should request the NPRC to 
conduct a search of the sick call and 
morning reports as set forth below:

a. Company 18 BTG (possibly 
indicative of "Basic Training 
Group?") SCRTC (possibly 
indicative of "Signal Corps 
Recruit Training Command?") -  
September through November 1953 at 
Camp/Fort Gordon, Georgia; and,  

b. Headquarters and Headquarters 
Company, 16th Infantry Regiment - 
September 1953 through November 
1953 at Camp/Fort Gordon, Georgia; 
and,

c. First Signal Company, First 
Signal Battalion, First Infantry 
Division, U.S. Army - December 1953 
to January 1954 at First Infantry 
Division hospital or medical 
facility in Hindenburg, Germany.  

If the search is unsuccessful please 
have the NPRC state that a further 
search would be futile.

3.  After the development requested 
above has been completed to the extent 
possible, the RO should consider all 
relevant evidence of record and 
readjudicate the service connection 
claim.  If the benefit sought remains 
denied, the veteran and his 
representative should be furnished a 
Supplemental Statement of the Case and 
given an opportunity to respond thereto.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim has been on appeal for a number of years and must 
be afforded expeditious treatment.  The law requires that all 
claims that are remanded by the Board of Veterans' Appeals or 
by the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2008).



_________________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).


